85 N.J. 382 (1981)
427 A.2d 65
IN THE MATTER OF VICTOR BERGWALL, JR., RESPONDENT.
The Supreme Court of New Jersey.
Argued March 9, 1981.
Decided March 26, 1981.
*383 Robert M. Jaworski, Deputy Attorney General, argued the cause for appellant State of New Jersey, Department of Law and Public Safety, Division of Motor Vehicles (John J. Degnan, Attorney General of New Jersey, attorney; Erminie L. Conley, Assistant Attorney General, of counsel; Mr. Jaworski, on the brief).
Robert W. Delventhal argued the cause for respondent Victor A. Bergwall, Jr. (Crummy, Del Deo, Dolan & Purcell, attorneys).
PER CURIAM.
The judgment is reversed and the determination of the Director of the Division of Motor Vehicles reinstated substantially for the reasons expressed in the dissenting opinion of Judge Lora in the Appellate Division, reported at 173 N.J. Super. 431, 436 (1980).
For reversal  Chief Justice WILENTZ and Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER, HANDLER and POLLOCK  7.
For affirmance  None.